Citation Nr: 1626714	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO. 11-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cardiovascular disease. 

2. Entitlement to service connection for a circulatory disorder of the right lower extremity. 

3. Entitlement to service connection for a right calf disorder, claimed as deep venous thrombosis. 

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and L.G.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge via videoconference in a February 2014 Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The Board must remand the case for additional evidentiary and procedural development. In an August 2001 vocational rehabilitation evaluation report, the Veteran indicated that he applied for and was denied Social Security Disability Insurance (SSDI) benefits on three occasions and that he was attempting to have a hearing on the subject. See "Correspondence," VBMS receipt date 08/24/2001. The record does not indicate that VA attempted to associate these potentially relevant records in custody of a Federal agency with the Veteran's claims file. See 38 U.S.C.A. § 5103A (West 2014). Thus, the case must be remanded to associate outstanding records from the Social Security Administration (SSA).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Associate with the Veteran's claims file any SSA records for the Veteran's disability benefits. Document any negative responses received.

4. After undertaking any other appropriate development deemed necessary, readjudicate the cardiovascular disease, circulatory disorder of the right lower extremity, right calf disorder, and TDIU claims on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

